Citation Nr: 1426085	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  06-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 30 percent for service-connected PTSD prior to August 9, 2006.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 9, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.  Jurisdiction of this matter is currently with RO located in Los Angeles, California.

In January 2010, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The Veterans Law Judge who presided over that hearing retired from the Board, and the Veteran was subsequently notified of  the departure and given an opportunity to appear at another hearing before a different Veterans Law Judge.  The Veteran did not respond to the inquiry, thus, the Board has concluded that he does not wish to be scheduled for another hearing.  

This matter was previously before the Board in March 2010 at which time it was remanded for additional development.  Thereafter, during the pendency of the appeal, by rating action dated in October 2011, the RO, in pertinent part, granted a 70 percent disability rating for the PTSD, effective as of August 9, 2006, and entitlement to a TDIU, effective as of August 9, 2006.

In October 2012, the Board denied the Veteran's claims of service connection for a psychiatric disorder other than PTSD, and an increased disability rating for the service-connected PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, pursuant to a Joint Motion for Partial Remand, the Court vacated that part of the October 2012 Board decision that denied a disability rating greater than 30 percent prior to August 9, 2006, and that denied service connection for a psychiatric disorder other than PTSD, and remanded the issues to the Board.  The portion of the October 2012 Board decision that denied a disability rating greater than 70 percent for PTSD from August 9, 2006, was not disturbed.  The claim is once again before the Board for review.

In an April 2014 Written Brief Presentation, the Veteran's representative, in pertinent part, suggested that the Veteran was not able to engage in substantially gainful employment prior to August 6, 2006.  As such, the Board must consider whether a TDIU prior to August 6, 2006, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the April 2014 Written Brief Presentation, the Veteran's representative also appears to have raised the issues of entitlement to service connection for hypertension, secondary to a service-connected disability; genital herpes; residuals of malaria; hepatitis; and human immunodeficiency virus (HIV).  The matters have been raised by the record, but have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in April 2014, the Veteran's representative submitted additional evidence and argument in support of the Veteran's claims.  This included a number of excerpts of various VA training manuals and medical literature that were annotated by the Veteran's representative.  This also included copies of service treatment records that were already contained in the Veteran's claims file.  This additional evidence, primarily the annotated manuals and medical literature, was submitted without a waiver of consideration by the agency of original jurisdiction.  In these circumstances, the law requires that the Board return the appeal to the RO for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).

With regard to the issue of service connection for a psychiatric disorder other than PTSD, over the course of this appeal, the Veteran has been diagnosed with major depressive disorder in addition to PTSD.  As noted in the September 2013 Joint Motion for Partial Remand, in the most recent September 2011 VA examination, the VA examiner did not provide a diagnosis of major depressive disorder, and did not provide an opinion as to whether the major depressive disorder diagnosed during the course of this appeal was etiologically related to the Veteran's period of active service, or to a service-connected disability.  See 38 C.F.R. § 3.102; McLain v. Nicholson, 21 Vet. App. 319 (2007).  As such, an additional medical opinion must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Additionally, the Veteran asserts that his service-connected PTSD warranted a disability rating greater than 30 percent prior to August 9, 2006.  In this regard, VA outpatient treatment records dated in October and November 2004 show that the Veteran had a global assessment of functioning (GAF) score of 65.  A VA examination report dated in January 2005 shows that the Veteran was diagnosed with PTSD, and a GAF score of 55 was assigned.  
In reports dated in March 2005, May 2006, and June 2006, the Veteran's treating VA psychologist indicated that he was being treated for PTSD, major depressive disorder, and anxiety, and that he had GAF scores of 44 and 46.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), 4th ed. at 32).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  In light of the discrepancy in the assessments of the Veteran's functioning prior to August 9, 2006, the Board finds it necessary to remand the issue of a disability rating greater than 30 percent prior to August 9, 2006, in order for a VA examiner to provide a retrospective medical opinion as to the level of severity of the Veteran's disability at that time.  Additionally, an opinion should be provided as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities prior to August 9, 2006.

As indicated above, in Rice, the Court held that a claim for a TDIU is part of an 
increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180   (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claims of service connection and entitlement to an increased disability rating.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination with a psychiatrist so as to determine precise nature and etiology of his asserted psychiatric disorder, to include major depressive disorder; and to provide a retrospective medical opinion as to the severity of the Veteran's PTSD prior to August 9, 2006.  The claims file must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary must be administered.

The examiner is requested to provide a response to the following: 

(a)  For all psychiatric disorders, other than PTSD,  diagnosed during the pendency of this appeal, to include major depressive disorder, the examiner shall provide a medical opinion as to whether it is at least as likely as not that such had its onset during the Veteran's period of active service; that a psychosis was manifested to a compensable degree within one year of separation from service; and whether any such psychiatric disorder is otherwise related to the Veteran's period of active service.  The examiner must address whether it is at least as likely as not that the Veteran presented the prodromal signs of any  diagnosed psychiatric disorder during service. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(b)  The examiner is requested to provide a retrospective opinion that: (i) determines all 
manifestations associated with the Veteran's PTSD 
prior to August 6, 2009, and to comment on the severity; and (ii) specifically addresses the degree of social and occupational impairment caused by his PTSD prior to August 6, 2009.  In doing so, the examiner must review and reconcile all medical and lay evidence during that period on appeal, to include the varying GAF scores, and to opine as to the extent of the disability during such time.

(c)  The examiner is requested to provide a retrospective opinion as to whether it was at least as likely as not that the Veteran's service-connected disability precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualified him for the period on appeal prior to August 6, 2009. 

In doing so, the examiner must obtain from the Veteran a history of employment over the course of this appeal prior to August 6, 2009.  In this regard, "unemployment" includes work in a sheltered environment and any periods when the Veteran was earning less than the poverty rate.

The examiner must provide reasons for all opinions provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  The agency of original jurisdiction shall review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

